Mr. Justice Cartwright delivered the opinion of the court: Estelle Smith Baird filed in the circuit court of Sangamon county her petition for a writ of mandamus commanding Harry Woods, Secretary of State and ex-officio State librarian, to restore her to her position of assistant State librarian and to certify from time to time pay-rolls for the payment of her salary, and commanding the members of the State Civil Service Commission to restore her to the classified civil service of the State as an employee in said position and to certify froip time to time pay-rolls for the payment of her salary. During the pendency of the suit Harry Woods died, and Lewis G. Stevenson, his successor in office, was substituted as a defendant. A general demurrer to the petition was interposed by the defendants and was overruled. The defendants elected to stand by their demurrer, and judgment was entered awarding the writ, from which the defendants appealed. The facts alleged in the petition and admitted by the demurrer are as follows: For more than a year prior to June io, 1911, the relator had been assistant librarian in the Illinois State library under an appointment by the Secretary of State and ex-officio State librarian, and she held such position subject to the provisions of the Civil Service law and the rules of the State Civil Service Commission at a salary of $75 per month, payable monthly, until November 15, 1913, when Harry Woods, Secretary of State, forcibly removed her from her position without preferring any written charge against her or affording her an opportunity to be heard in her own defense and upon the sole ground that she was a republican in politics and had been appointed by his predecessor. She filed a complaint with the State Civil Service Commission setting forth the fact of her unlawful removal, and the commission entered an order on December 8, 1913, ordering Woods to re-instate her. Woods thereupon filed with the commission written charges against the relator, alleging incompetency, absence from duty withotit leave and offensive and insubordinate conduct. On January 27, 1914, the charges were heard upon the testimony of witnesses, and the commission found that they were not sustained and ordered the relator restored to her position, with pay from November 15, 1913, the day of her forcible removal by Woods.. The commission, however, ordered her, and all other employees in the State library who had not qualified for their positions by examination, to take the next examination for the position of assistant State librarian. The relator did not take the next examination, which was held on March 21, 1914, and the commission ordered its secretary to prefer charges against her for a failure to obey its order. On May 12, 1914, the secretary of the commission preferred the charges, as directed, and on June 2, 1914, the relator not appearing, the commission ordered her to be discharged from the position of assistant librarian and from the service of the State. The Attorney General correctly states the question presented to this court, as follows: “Can the State Civil Service Commission require a person already by law in the classified civil service of the State without prior examination, to take an examination which will test his or her competency, efficiency and qualifications to perform the duties of the office in which he or she is employed, and discharge such person for failure and refusal to take such an examination?” For the solution of that question resort must be had to the statute, since the State Civil Service Commission exercises purely statutory powers and must find in the statute its warrant for the exercise of any authority which it claims. The Civil Service act was'aménded in 1911 by an act approved on June 10 of that year, (Laws of 1911, p. 222,) and relator was then in the service of the State as assistant State librarian. Section 3 of the amended act required the commissioners to classify all offices and places of employment in the State service except those expressly exempted from the operation of the act, and declared that the offices and places so classified should constitute the classified civil service of the State, and that no appointment to any offices or places should be made except under the provisions of the act and the rules of the commission. By section 3b all. persons who held offices or places of employment when the amended act took effect were to be classified under the provisions of the act and become members of the classified State civil service without original examination, but section 6 provided that all future applicants for offices or places in the classified service, except those exempt from the operation of the act, should be subjected to examinations, which should be public, competitive and free to all citizens of the State who might be lawfully appointed to any office or place in the service of the State. Section 12 provided that no officer or employee in the classified civil service should be removed or discharged except for cause, upon written charges and after an opportunity to be heard in his own defense before the State Civil Service Commission or some officer or board appointed by the commission to conduct the investigation. The act provided for two, and only two, examinations,—one an original or qualifying examination of an applicant for entrance into the State service, and the other a promotional examination governed by the same rules as the original examinations but with different provisions as to the persons eligible to such examinations. There is nothing in the statute ' which authorizes the State Civil Service Commission to require a member of the classified State civil service to take an examination before the commission, whether ..the officer or employee became a member of such classified service through an entrance examination or by the express terms of the statute declaring that those who held offices or places of employment when the amended act took effect should become members of the classified State civil service without original examinations. All are secured in their positions by a prohibition against removal except upon written charges and a hearing with an opportunity to defend against the charges. Other duties than holding examinations and hearing charges preferred under the act are imposed on the State Civil Service Commission. By section 4, in' addition to making rules for examination, appointments, transfers and removals, the commission is required to make rules for the purposes of the act and for maintaining and keeping records of the efficiency of officers and employees and groups of officers and employees, in accordance with the provisions of the act. Section 14 makes it the duty of the commission to investigate the efficiency of all officers and employees and of all groups of officers and employees in the classified service, and to report to each officer, board or other authority in charge of any institution, office or department of the State government its findings and recommendations relative to increasing efficiency and economy therein. In case the recommendations so made are not carried into effect or in case of a difference of opinion between the commission and the officer, board or other authority in charge of the institution, office or department, the report, accompanied by a note of the relevant facts, is to be transmitted to the Governor. These provisions, however, confer no authority to require an examination of any officer or employee in the classified service. The object of the Civil Service act is to increase the efficiency of the public service, (People v. McCullough, 254 Ill. 9,) and it was intended to accomplish this result both by examination of applicants not already in the service of the State when the act took effect and by investigations by the commission as to the efficiency of officers and employees. The manifest purpose of such investigations and recommendations for increasing efficiency and economy, and, upon a disagreement or a failure to carry the recommendations into effect, a report to the Governor, is to obtain better practical results in the State service by improving methods, utilizing the services of the employees in the best manner, and the like, in order that the State may obtain its money’s worth in the service rendered. They give no warrant for disregarding the plain provision of the statute that no employee in the classified service shall be discharged except upon written charges, with an opportunity to appear and defend. The order of the State Civil Service Commission that the relator should appear and take an examination was unauthorized by law. She had a right to disregard it and the order for her discharge was void. The judgment is affirmed. Judgment affirmed.